DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20200272007 A1 (YANG; Chunhui) in view of US 20180090442 A1 (Li; Hong et al.)



    PNG
    media_image1.png
    420
    393
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    288
    421
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    368
    422
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    170
    412
    media_image4.png
    Greyscale

Per claim 1, Yang teaches a display device [110] comprising: a display substrate including a display area [120] and a pad area [131], which is disposed on a periphery of the display area [see figures 1-2]; and  5 a wire pad [136], which is disposed in the pad area of the display substrate [see figure 2], the wire pad including: a main pad portion [1321, vertical portion], which extends in a first direction [vertical direction], and defined by a first side and a second side both extending in the first direction [vertical direction is the first direction]; a first protruding pad portion [bottom horizontal portion connected to the vertical portion], which protrudes from the first side [bottom side], in a second direction intersecting the first direction [horizontal direction], of the main pad portion; and  10wherein the first protruding pad portion is disposed closer than the second protruding pad portion to the display area [see figure 2].  
Yang lacks a second protruding pad portion, which protrudes from the second side, in the second direction, of the main pad portion.  However, Li teaches in figure 2 several known pad shapes which include protrusions extending the second direction and from both the first side [the left side] and the second side [the right side].  See the pad seventh from the left as shown in figure 2 above.  Improved contact area would be an expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to the art recognized equivalent pads shapes of Li with Yang.  
Per claim is2, Yang teaches the display device of claim 1, wherein the first direction is a direction from the display area toward an end of the pad area where the wire pad is disposed [see figure 2], and the second side, in the second direction, of the main pad portion is opposite to the first side, in the second direction, of the main pad portion [see figure 2].  
Per claim 3, Yang teaches the display device of claim 2.  Yang lacks the wire pad further includes a third protruding pad portion, which protrudes from the first side, in the second direction, of the main pad portion, and a fourth protruding pad portion, which protrudes from the second side, in the second direction, of the main pad portion.  However, Li teaches pad shapes that art recognized as equivalent.  See the pad seventh from the left which includes two upper protrusions and two lower protrusions.  Improved contact area would be an expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to the art recognized equivalent pads shapes of Li with Yang.  
 Per claims 4-5, Yang in view of Li teaches the display device of claim 3, wherein the third protruding pad portion is disposed between the second and fourth protruding pad portions and is disposed closer than the fourth protruding pad portion to the display area and wherein the second protruding pad portion is disposed between the third and fourth protruding pad portions, and the third protruding pad portion is disposed closer than the fourth protruding pad portion 10to the display area.  It would have been a matter optimization to optimize pad contact in both the vertical and horizontal direction.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to the art.  
Per claim 6, Yang in view of Li teaches the display device of claim 2.  Yang lacks the wire pad further includes a third protruding pad portion, which protrudes from the second side, in the second direction, of the main pad portion, and isan area of the first protruding pad portion is the same as areas of the second and third protruding pad portions.  However, Li teaches a wire pad further includes a third protruding pad portion, which protrudes from the second side, in the second direction, of the main pad portion, and isan area of the first protruding pad portion is the same as areas of the second and third protruding pad portions.  See Li’s figure 2.  Improved contact area 
Per claim 7, Yang teaches the display device of claim 2.  Yang lacks the main pad portion includes a first sub-main pad portion, which is disposed on a second side, in the second direction, of the first protruding 20pad portion, and a second sub-main pad portion, which is disposed on a first side, in the second direction, of the second protruding pad portion and is spaced apart from the first sub-main pad portion in the first direction.  However, Li’s figure 2 teaches a main pad portion includes a first sub-main pad portion, which is disposed on a second side, in the second direction, of the first protruding 20pad portion, and a second sub-main pad portion, which is disposed on a first side, in the second direction, of the second protruding pad portion and is spaced apart from the first sub-main pad portion in the first direction.  Improved contact area would be an expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to the art recognized equivalent pads shapes of Li with Yang.  
Per claim 8, Yang teaches the display device of claim 2, wherein the first and second protruding pad portions have the same area and the same shape with each other [see figure 4 above].  
Per claim 9, Yang teaches the display device of claim 2, further comprising:  5a printed circuit board attached on the pad area of the display substrate and including a lead wire, which is connected to the wire pad [see paragraph 0052].  

    PNG
    media_image5.png
    285
    390
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    332
    446
    media_image6.png
    Greyscale


 	Per claim is12, Yang teaches the display device of claim 11, wherein the lead wire is ultrasonic-bonded to the wire pad [ultrasonic bonding is a product by process limitation that does not materially alter the product, and thus, the resulting structure is taught by Yang].  
Per claim 13, Yang teaches the display device of claim 2, wherein the wire pad overlaps, in a thickness direction [see figures 15 and 12], with, and is electrically connected to, a signal 20wire, which passes through the display area [132,1361].  Yang lack an explicit teaching that the wires 132 and 1361 are gate wires.  However, it was common knowledge to connect the pads to gate/scan wires in order to improved conductivity in the connection region.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art. 
Per claim 14, Yang teaches the display device of claim 13, further comprising:43 SMP180307USLO-201809-063-1-USOKSA0511USa pad insulating film which is disposed between the signal wire and the wire pad of the pad area [134,1362] and in which a plurality of contact holes which at least partially expose the signal wire is defined [see figures 15 and 12], wherein the wire pad is electrically connected to the signal wire through the plurality of 5contact holes [see 1361 and 132 at the contact holes].  
Per claim 15, Yang teaches the display device of claim 2.  Yang lacks an explicit teaching that the plurality of wire pads is arranged along the first direction and include a power wire pad, which is electrically connected to a power voltage line in the display area through a signal wire, and a data wire pad, which is electrically connected 10to a data line in the display area through the signal wire.  However, it was common knowledge to using Yang’s pad shape for all pads including a power wire pad, which is electrically connected to a power voltage line in the display area through a signal wire, and a data wire pad, which is electrically connected 10to a data line in the display area through the signal wire.  However, it was common knowledge to connect the pads to gate/scan wires including a power voltage line in the display area through a signal wire, and a data . 
Claim 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20200272007 A1 (YANG; Chunhui) US 20180090442 A1 (Li; Hong et al.), as applied to claims 1-15 above, and further in view of US 20190393277 A1 (AN; Jun-yong et al.)

    PNG
    media_image7.png
    434
    430
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    596
    540
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    425
    586
    media_image9.png
    Greyscale


Per claims 17 and 20, Yang in view of An teaches the display device of claim 16, further comprising: a printed circuit board which includes a circuit alignment mark [AM2-F], which is ultrasonic- bonded to the panel alignment mark and in which a circuit alignment hole is defined [the spaces between the alignment marks AM2-F define the holes, and ultrasonic bonding is a product by process limitation that does not materially alter the product, and thus, the resulting structure is taught by Yang.]  
    Per claim 2018, Yang teaches a display device including a display area, a thin-film transistor [see paragraph 0052], and a pad area [120], which is disposed on a periphery of the display area, the display device comprising: a substrate [111]; SMP180307USLO-201809-063-1-USOKSA0511USa first conductive layer disposed on the substrate [inherent to the TFT when forming the TFT substrate, see gate found in paragraph 0052], the first conductive layer including a gate electrode of the thin-film transistor, which is disposed in the display area [see gate disclosed in paragraph 0052], and a gate signal wire [extension of TFT gate electrodes to the chip on film connected to the substrate, see paragraph 0052], which is disposed in the pad area [see figures 1 and 2]; a first insulating layer disposed on the first conductive layer [134]; a second conductive layer disposed on the first insulating layer [1363], which includes each of the plurality of wire pads including: a main pad portion, which extends in a first direction; a first protruding pad portion, which protrudes from a first side, in a second isdirection which intersects the first direction, of the main pad portion; and a second protruding pad portion, which protrudes from a second side, in the second direction, of the main pad portion, and the first protruding pad portion is disposed closer than the second protruding pad portion to the display area [see Yang’s figure 4 and the rejection of claim 1] and a plurality of wire pads which are disposed in the pad area [see Yang’s figures 12 and 4]; a second insulating layer disposed on the second conductive layer [1364]; and a third conductive layer disposed on the second insulating layer, 10wherein the plurality of wire pads overlaps, in a thickness direction, with, and is electrically connected to, the gate signal wire [1365].  
[see An’s figure 4, IE and OE].  An teaches a gate on top TFT which are known to simplify manufacturing compared to gate on bottom.  Though, the source and drain electrode are inherent to the TFT, the gate on top type are not inherent to Yang.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine An with Yang. 
Per claim 19, Yang in view of Li and An teaches the display device of claim 18, wherein the first direction is a direction from the display area toward an end of the pad area where the plurality of wire pads is disposed, and45 SMP180307USLO-201809-063-1-USO KSA0511USthe second side, in the second direction, of the main pad portion is opposite to the first side, in the second direction, of the main pad portion [see Yang’s figure 2].  
Per claim 20, Yang in view of Li and An teaches the display device of claim 19, further comprising: 5a printed circuit board attached on the pad area of the display substrate and including lead wires [see An’s figure 2B and the rejection of claim 17], which are connected to the plurality of wire pads, wherein the lead wires overlap with main pad portions of the plurality of wire pads in the thickness direction and at least partially overlap with at least one of first protruding pad portions [see An’s figure 2B] and second protruding pad portions of the plurality of wire pads in the thickness direction [see An’s figure 2B].  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Response to Arguments
Applicant's arguments filed 1/8/21 have been fully considered but they are not persuasive. Applicant’s amendment fails to overcome the rejection above.  The combination of Yang and Li teaches protrusions extending from both sides of the main paid portion.  Please see the modified figure 2 below and corresponding portion of the rejection above.  

    PNG
    media_image10.png
    381
    345
    media_image10.png
    Greyscale


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMES A DUDEK/Primary Examiner, Art Unit 2871